Case 1:20-cv-01554-RJS Document 25 Filed 09/18/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOHN TODD WILLIAMS,
Movant,
-V- No, 20-cv-1554 (RJS)

No. 14-cr-784 (RJS)

UNITED STATES OF AMERICA,
ORDER

Respondent.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

 

The Court is in receipt of motions from John Todd Williams (“Movant”) for a stay
pending appeal pursuant to Federal Rule of Appellate Procedure Rule 8 (No. 20-cv-1554, Doc.
No. 21), for the appointment of pro bono counsel (No. 20-cv-1554, Doc. No. 22), and for “a
copy of the minutes from February 20, 2020” (No. 20-cv-1554, Doc. No. 23). For the reasons
set forth below, the requests are denied.

As the Court explained in its August 5, 2020 Order (No. 20-cv-1554, Doc. No. 20; No.
14-cr-784, Doc. No. 290), Movant’s notice of appeal is defective because he is attempting to
appeal from a nonfinal order that has not been certified for interlocutory appeal. See United
States v. Rodgers, 101 F.3d 247, 252 (2d Cir. 1996). Accordingly, Movant’s request for a stay is
denied.

The Court also denies without prejudice Movant’s appointment for pro bono counsel for
the same reasons previously set forth ta fs April 6, 2020 order denying Movant’s previous
request, as no new facts have developed to alter the analysis discussed in that order. (See No.
20-cv-1554, Doc. No. 7.)

Finally, the Court construes Movant’s request for “a copy of the minutes from February
Case 1:20-cv-01554-RJS Document 25 Filed 09/18/20 Page 2 of 2

20, 2020 for [Mlagistrate Judge Robert R[sic] Lehrburger” as a request for a proceeding
transcript in this matter, No. 20-cv-1554. (No. 20-cv-1554, Doc. No. 23.) However, no
proceeding in front of Magistrate Judge Lehrburger was held in this case on February 20, 2020.
The docket entry on that date merely indicates that Magistrate Judge Lehrburger has been
assigned to this case, such that the case may proceed in front of a Magistrate Judge if all parties
consent. Accordingly, the Court denies Movant’s motion for minutes as moot.

The Clerk of the Court is respectively directed to terminate the motions pending at
document numbers 21, 22, and 23 in No. 20-cv-1554.! The Clerk of the Court is also directed to
mail a copy of this order to Movant and note service on the docket. The Court certifies under 28
U.S.C. § 1915(a)(3) that any appeal from this order would not be taken in good faith, and
therefore in forma pauperis status is denied for the purpose of an appeal of this order. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.
Dated: September 17, 2020
New York, New York

   

RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation

 

' Although Williams filed these motions only in his civil case (No. 20-cv-1554), and not the underlying criminal
case (No, 14-cr-784), the Court will file the present order on both dockets. The parties are again reminded that all
filings should include the criminal docket number and be docketed only in the criminal case. (See No. 14-cr-784,
Doc. No. 279; No. 20-cv-1554, Doc. No. 4.)
